DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to response filed on 9/23/2022.  This action is Non-Final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 claims, “creating, from the given developer tool, a configured implementation of the given developer tool for use in the application by configuring the given developer tool;”
building a distribution package for the application that includes the interface, the framework, and the second implementation of the given developer tool, wherein the interface is configured to, in response to a user selection to add the given developer tool to the application, parse source code of the application to include the second implementation in at least one location within the source code.”.  The examiner has not been able to find anywhere in the specification that teaches or suggest that a “second implementation of the given developer tool” being part of the distribution package and being included within the source code.  The examiner has only been able to find examples in the spec such as figure 1 (106) that show a distribution package contains a framework 108, dev. Tools 110 and an interface 112.  The examiner has not been able to find anywhere in the specification that teaches the distribution package contains a second implementation of the give developer tool and placing that same second implementation within the source code.  Therefore claim 1 is rejected for new matter. 
Claims 2-7, are rejected for being dependent rejected claim 1.  
Claims 9-15 contain similar limitations to claim 1-7.  Therefore claims 9-15 are rejected for the same reasons as claims 1-7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, claims, “creating, from the given developer tool, a configured implementation of the given developer tool for use in the application by configuring the given developer tool;”
building a distribution package for the application that includes the interface, the framework, and the second implementation of the given developer tool, wherein the interface is configure to, in response to a user selection to add the given developer tool to the application, parse source code of the application to include the second implementation in at least one location within the source code.” 
	These limitations are currently unclear to the examiner.  
	Paragraph 20 of the specification states, “Developer tools 110, sometime called tooling, are developer created tools to facilitate efficient application development.  In many instances, developer tools may include easily configurable source code and/or modules capable of being inserted within an application.  In some instances, developer tools may include automation and configuration tools to simplify development, testing, and/or deployment of an application.”
	Paragraph 0021, “a user can use the interface 112 to search for a developer tool to help with various tasks, such as implementing a container within the framework 108.  The user finds the appropriate developer tool within the interface 112, which is enabled to configure the container into a configured implementation of a container.  In some instances, the interface 112 is enabled to analyze the application to 124 to determine one or more potential locations, within the application source code, to place the configured implementation of the container.”
	Paragraph 0023, “the developer tool may be configured to create a configured implementation for use in the application 124.  In another example, a user or developer searched for an example implementation of a container using the interface.  In this way, the user or developer is capable of configuring the example implementation of the container to create a configured implementation that can be incorporated within the application.  For example, a configured implementation may be a fully configured container, where suggested options and/or setting are pre-configured by a development tool.”  The configured implementation is then place into the source code at a location (0024).
	Paragraph 0032, “Next the method 500 includes configuring test to be performed on new instance of an application.  For example, the interface 112 further configures the testing developer tool to perform the test on a new instance of the application.”
	Paragraph 0033, “The interface 112 may search for and utilize one or more development tools to build and distribute an application…. the interface 112 configures the development tool to create the distribution package.”  Also see figure 6.
	As claimed the limitation “creating, from the given developer tool, a configured implementation of the given developer tool for use in the application by configuring the given developer tool”.  The claim makes it seem like the developer tool is actually being configured into a configured implementation to be used in the application.  However, in light of the specification, as shown in the paragraphs above, the developer tool is not actually being configured.  The developer tool is being utilized to perform a specific function in which it is designed for.  That could be determining specific code or modules to be placed within the application, create a distribution package, create a container or even performing a test on the application.  Currently the limitations as claimed are unclear.  The examiner is interpreting “configuring” to be utilizing and the “configured implementation” is what the developer tool produces when utilized.

Claim 1, claims, “building a distribution package for the application that includes the interface, the framework, and the second implementation of the given developer tool, wherein the interface is configure to, in response to a user selection to add the given developer tool to the application, parse source code of the application to include the second implementation in at least one location within the source code.”.  Currently this limitation is unclear to the examiner.  Earlier, it is claimed “creating, from the given developer tool, a configured implementation of the given developer tool for use in the application by configuring the given developer tool;”.  Therefore, the examiner believes the limitation should actually be, “in response to a user selection to add the given developer tool to the application, parse source code of the application to include the configured 
Claims 2-7, are rejected for being dependent rejected claim 1.  
Claims 9-15 contain similar limitations to claim 1-7.  Therefore claims 9-15 are rejected for the same reasons as claims 1-7.
Claims 1 and 9 recite the limitation “the second implementation".  There is insufficient antecedent basis for this limitation in the claim.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Holtz et al. (US 2010/0146482 A1) further in view of Cohen (“Installing Multiple Eclipse Plugins with Ease”), Villar et al. (US 2013/0007700 A1), Dow et al. (US 20170177327 A1) and Lucovsky et al. (US 20110265081 A1).
As per claim 1 (Amended), Holtz et al. teaches the invention as claimed including, “A method, comprising: 
creating an application via a framework including a plurality of related classes, wherein developer tools are installed with the framework;”
Holtz et al. teaches an integrated development environment (IDE) that provides a software developer an environment with tools (developer tools) needed for source code editing, compiling linking, testing, debugging and profiling (0018).  The eclipse platform is utilized to develop software in a myriad of different programming languages and provides a common set of services and establishes framework, infrastructure, and interactive workbench to build application software and related elements.  The IDE also includes an automatic class generator (0019).  Also see figure 1 and paragraph 0024.
Holtz et al. shows in figure 1 that an eclipse platform can have many plugins (tools) 162-164.  Additional tools extend the platform to do new things (0020-0022).  However, Holtz et al. does not explicitly appear to teach, “accessing an interface to the developer tools to find a given developer tool, wherein the developer tools are searchable through the interface; 
Cohen et al. teaches an interface in Eclipse that allows you to search and select plugins (developer tools) to select and install.  See steps 6-10. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Holtz et al. with Cohen et al. because both teach the use of the Eclipse extensible platform that allows plugins.  Holtz et al. does not explicitly teach how the plugins are selected/installed to the Eclipse system.  This is taught by Cohen et al. and would allow Holtz et al. to extend its platform to do new things and would have been obvious to try. 
Holtz et al. teaches an integrated development environment (IDE) that provides a software developer an environment with tools (developer tools) needed for source code editing, compiling linking, testing, debugging and profiling (0018).  Holtz et al. further teaches that additional tools are needed to extend the platform to work with new content types, to do new things with existing content types and to focus the generic functionality on something specific (0020-0021).  However, Holtz et al. and Cohen et al. do not explicitly appear to teach, “creating from the given developer tool, a configured implementation of the developer tool for use in the application by configuring the given developer tool;  and”
Villar et al. teaches the use of one or more code suggestion databases to provide at least one code continuation suggestion (configured implementation) to a programmer as the programmer is writing code (0004).  The code suggestion technique is designed to extend the build-in code writing tools and error correction capability of existing IDEs through the use of code suggestions (0015).  Also see 0019, 0025 and 0030.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Holtz et al. and Cohen et al. with Villar et al. because all three teach the extending of a IDE to add new features.  Holtz et al. teaches an integrated development environment (IDE) that provides a software developer an environment with tools (developer tools) needed for source code editing, compiling linking, testing, debugging and profiling (0018).  Holtz et al. further teaches that additional tools are needed to extend the platform to work with new content types, to do new things with existing content types and to focus the generic functionality on something specific (0020-0021).  Villar et al. teaches modern integrated development environments (IDEs) provide a number of tools to facilitate the tasks of writing code, detecting problems in the grammar or syntax of the code, and fixing problems (0001).  The code suggestion technique are designed to extend the build-in code writing tools and error correction capability of existing IDEs through the use of code suggestions (0015).  Cohen et al. teaches a method of selecting and installing new tools to extend the IDE.  Therefore, it would have been obvious to one of ordinary skill in the art for one of the tools in Holtz et al. to perform the steps of Villar et al. to generate code suggestions (configured implementations) to assist a user with editing code in a editor of a IDE.  
Holtz et al. and Cohen et al. with Villar do not explicitly appear to teach, ““building a distribution package for the application that includes the interface, the second implementation of the given developer tool,” 
This is taught by Dow et al. and Lucovsky et al. 
Dow et al. teaches selecting an integrated development environment (IDE) for a project.  The IDE is automatically provisioned (0006).  When a user attempts to open a code base, the setup system may analyze the codebase and the local machine’s resources to determine which IDE, target platform, and compiler settings to use.  The setup system may provision the components needed for the user to effectively work on the project (0019).  A cloud-based version of a second IDE, which may provide additional features is deployed (0033).  The IDE can be eclipse, 0003, and figure 3.  Also see figure 2 and paragraph 0046.  Dow et al. teaches the deployment/distribution of an IDE however, Dow et al. does not explicitly appear to teach, “building a distribution package for the application that includes the interface, the second implementation of the given developer tool,” 
Lucovsky et al. teaches the creation of a web application deployment package that can be unpacked by any available container Virtual Machine. (0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Holtz et al. and Cohen et al. with Dow et al. and Lucovsky et al. because Holtz et al, Cohen et al. and Dow et al. all teach the use of the Eclipse IDE.  Holtz et al. also teaches that Eclipse can have many plugins (tools) (paragraph 0062-0064).  Cohen et al. teaches that Eclipse has an interface to select plugins (tools).  Dow et al. teaches that a system can decide what IDE to use for a code base and the required IDE will be deployed into the cloud for use.  This IDE has the components that the user can effectively use to work on the project.  Therefore, if an eclipse IDE is selected it would have been obvious for it to have the plugins (tools) and interface as taught by Holtz et al. and Cohen et al. However, Dow et al. does not expand on the deployment process of the Eclipse IDE onto a virtual machine.  Lucovsky et al. teaches a web application deployment package that can be unpacked on any available container VM.  Therefore, it would have been obvious for the Eclipse IDE of Dow et al. to be deployed and provisioned to the cloud using a deployment package contained the Eclipse IDE and all other components for the user to effectively use to work on the project and would have been obvious to try. 
 “wherein the interface is configured to, in response to a user selection to add the given developer tool to the application, parse source code of the application to include the second implementation in at least on location within the source code. 
Villar et al. teaches detecting whether the programmer has begun to write a section of code that corresponds to a prescribed code structure.  When it is detected that the programmer has begun to write a section of code, one or more code suggestions databases are searched for one or more code continuation suggestions pertinent to the detected section of code.  The code is pertinent to the detected section of code that the programmer has begun to write if it begins with the same of substantially similar order as the detected section of code.  The suggestion is then presented to the user and the section of code is automatically completed with the suggestion when the user selects it (0026).  The code continuation suggestion is pertinent to the detected section of code that the programmer has begun to write if it is associated in the database with one or more attributes which match attributes associated with the detected section of code (0027).  Therefore the tool is parsing the source code as the user edits it to determine the code section and properties/attributes (structure of the application) and suggests code completion (configured implementation) to be inserted at the location, for the user to select the code completion to be inserted at the location. 
As per claim 2, Villar et al. further teaches, “The method of claim 1, further comprising: 
incorporating the configured implementation of the developer tool within source code of the application.”
Villar et al. teaches if the programmer selects the presented code continuation suggestion then the detected section of code is automatically completed to match the selected code continuation suggestion (0025).  Also see 0004.
As per claim 3, Villar et al. further teaches, “The method of claim 2, wherein incorporating further comprises: 
parsing the source code of the application to identify a structure of the application; 
searching the structure of the application to determine at least one location within the source code of the application to include the configured implementation; and 
providing a user the at least one location within the source code for selection.”
Villar et al. teaches detecting whether the programmer has begun to write a section of code that corresponds to a prescribed code structure.  When it is detected that the programmer has begun to write a section of code, one or more code suggestions databases are searched for one or more code continuation suggestions pertinent to the detected section of code.  The code is pertinent to the detected section of code that the programmer has begun to write if it begins with the same of substantially similar order as the detected section of code.  The suggestion is then presented to the user and the section of code is automatically completed with the suggestion when the user selects it (0026).  The code continuation suggestion is pertinent to the detected section of code that the programmer has begun to write if it is associated in the database with one or more attributes which match attributes associated with the detected section of code (0027).  Therefore the tool is parsing the source code as the user edits it to determine the code section and properties/attributes (structure of the application) and suggests code completion (configured implementation) to be inserted at the location, for the user to select the code completion to be inserted at the location. 
As per claim 5, Holtz et al. further teaches, “The method of claim 1, wherein the developer tool is a plugin.”  Holtz et al. 0020-0022.
As per claim 6, Holtz et al. further teaches, “The method of claim 1, wherein the developer tool is an extension.” Holtz et al. 0020-0022.
As per claim 7, Villar et al. further teaches, “The method of claim 1, wherein the developer tool is installable via the interface.” Villar steps 6-10.

As per claim 9-11 and 13-15, claims 9-11 and 13-16 contain similar limitations to claims 1-3 and 5-7.  Therefore claims 9-11 and 13-15 are rejected for the same reasons as claims 1-3 and 5-7.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Holtz et al. (US 2010/0146482 A1), Cohen (“Installing Multiple Eclipse Plugins with Ease”), Villar et al. (US 2013/0007700 A1), Dow et al. (US 20170177327 A1) and Lucovsky et al. (US 20110265081 A1), as applied to claims 3 and 11 above, and further in view of Coulthard et al. (US 2004/0003371 A1).
As per claim 4, Villar et al. and Holtz e al. further teach, “The method of claim 3, wherein incorporating further comprises: 
upon receiving the user selection, placing the configured implementation within the source code of the application at the at least one location;”
Villar et al. teaches the suggestion is presented to the user and the section of code is automatically completed with the suggestion when the user selects it (0026).  
Holtz et al. teaches the Eclipse IDE enables programmers to further extend one or more Eclipse-supplied or tool-supplied extension point by authoring Eclipse tools as plugins.  Because any plugin is free to define new extension points and to provide new application program interface (APIs) for other plugins to use, the extension points for a plugin can be extended by other plugins.  An extension point may declare additional specialized XML elements types for use in the extensions (0021).  When the Eclipse platform is launched, a platform runtime module discovers the set of available plug-ins, reads their XML manifest files, and builds an in-memory plugin registry (0022).  However, Holtz et al. does not explicitly teach, “resolving any dependencies of the developer tool; and 
registering, via the interface, developer tools associated with the dependencies.”
Coulthard et al. teaches that each eclipse plugin has a manifest file containing XML and declaring its interconnections to other plug-ins.  A plugin declares any number of name extension-points, and any number of extensions to one or more extensions points in other plugins.   Because any plugin is free to define new extension points and to provide new application program interfaces (APIs) for other plug-ins to use, a plugin extension points can be extended by other plugins.  A plugin may declare additional specialized XML elements types for use in the extension.  On startup, the platform runtime discovers the set of available plugins, reads their xml manifest files and builds an in memory plugin registry (0012-0014).  Each plugin explicitly declares is dependence on other plugins which it expects to directly access classes (0016).  Therefore, plugins can be dependent on other plugins and this dependency is resolved and all plugins are registered in the plugin registry.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Holtz et al. with Coulthard et al. because both teach the use of eclipse plugin extensions and the creation of a plugin registry.  Holtz et al. teaches that a plugin can provide extension points for other plugins.  This is also taught by Coulthard et al.  However, Holtz et al. does not explicitly appear to teach dependencies.  Coulthard et al. teaches dependencies.  This will allow other plugins to extend a plugin at its provided extension points creating a dependency, allowing the system to further extend the eclipse platform to be able to perform new functionality and would have been obvious to try.
As per claim 12, Claim 12 contains similar limitations to claim 4.  Therefore claim 12 is rejected for the same reasons as claim 4.
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but are moot due to amendments.  Please see the above rejections. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199                 

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199